           Case 3:20-cv-03005-RS Document 206 Filed 08/31/20 Page 1 of 2




1    PHILLIP R. DUPRÉ (DC Bar No. 1004746)
     phillip.r.dupre@usdoj.gov
2    HUBERT T. LEE (NY Bar No. 4992145)
3    hubert.lee@usdoj.gov
     Environmental Defense Section
4    Environment & Natural Resources Division
     U.S. Department of Justice
5    4 Constitution Square
6    150 M Street, NE
     Washington, DC 20002
7    Telephone (202) 514-1806
     Facsimile (202) 514-8865
8
9    Attorneys for Defendants

10                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
     STATE OF CALIFORNIA, et al.,
13                                                     Case No. 3:20-cv-03005-RS

14                         Plaintiffs,
                                                       NOTICE OF FILING OF AMENDED
15                  v.                                 CERTIFIED ADMINISTRATIVE
                                                       RECORD INDEX
16   ANDREW R. WHEELER, as the
     Administrator of the United States                Complaint Filed: May 1, 2020
17
     Environmental Protection Agency, et al.,
18
                           Defendants,
19
20                  and

21   STATE OF GEORGIA, et al.,
22                        Defendant-Intervenors.
23
24
     ///
25
     ///
26
27
28

                            NOTICE OF FILING OF AMENDED ADMINISTRATIVE RECORD INDEX
                                                               CASE NO. 3:20-cv-03005-RS
                                                   1
           Case 3:20-cv-03005-RS Document 206 Filed 08/31/20 Page 2 of 2




1          Defendants Andrew R. Wheeler as Administrator of the United States
2    Environmental Protection Agency; United States Environmental Protection Agency; R.D.
3    James, as Assistant Secretary of the Army for Civil Works; and United States Army
4    Corps of Engineers, hereby provide notice of filing an amended certified index of
5    documents comprising the administrative record for the rule that is the subject of this
6    lawsuit, entitled Navigable Waters Protection Rule, 85 Fed. Reg. 25,550 (Apr. 21, 2020).
7    Attached to this notice is the amended certified index to the administrative record.
8    Date: August 31, 2020                     Respectfully submitted,
9
10                                             /s/ Hubert T. Lee
11                                              HUBERT T. LEE (NY Bar No. 4992145)
                                                PHILLIP R. DUPRÉ (D.C. Bar No. 1004746)
12
                                                U.S. Department of Justice
13                                              Environment & Natural Resources Division
                                                Environmental Defense Section
14                                              4 Constitution Square
                                                150 M Street, NE
15
                                                Suite 4.1116
16                                              Washington, D. C. 20002
                                                Hubert.lee@usdoj.gov
17                                              Phillip.r.dupre@usdoj.gov
18                                              Telephone (202) 514-1806 (Lee)
                                                Telephone (202) 616-7501 (Dupré)
19                                              Facsimile (202) 514-8865
20                                             Attorneys for Defendants
21
22
23
24
25
26
27
28

                             NOTICE OF FILING OF AMENDED ADMINISTRATIVE RECORD INDEX
                                                                CASE NO. 3:20-cv-03005-RS
                                                  2
